DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments and remarks, filed 05 January 2021, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1-7, 11-15, 17-19, 22-24, 26, and 28-29 is/are pending.  Claim(s) 12 was/were previously withdrawn.  Claim(s) 8-10, 16, 20-21, 25, 27, and 30 was/were previously cancelled.  Claim(s) 1-3, 5, 7, 13, 15, 17-18, and 28 is/are currently amended.  Claim(s) 1-7, 11, 13-15, 17-19, 22-24, 26, and 28-29 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/094,374 filed 19 December 2014, is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
On pg. 7, line 27, “scan room interface circuit 38” should read --scan room interface 38--, as consistency with pg. 7, line 25, and Fig. 1, #38, would improve clarity.  It is noted that this change was made in Specification amendments filed 13 December 2019 but was not carried over to the most recently amended Specification filed 05 January 2021.
Appropriate correction is required.

Claim Interpretation
Claim(s) 19 recite(s) the limitation “approximately half the subject’s body weight” in line(s) 5-6.  The term “approximately” is a relative term.  The specification does provide a standard for ascertaining the requisite degree: 
As used herein, the terms "about" and "approximately" are meant to cover variations that may exist in the upper and lower limits of the ranges of values, such as variations in properties, parameters, and dimensions. In one non-limiting example, the terms "about" and "approximately" mean plus or minus 10 percent or less. (pg. 22, lines 14-17)
For examination purposes, the limitation “approximately half the subject’s body weight” in claim(s) 19 has been interpreted as 40% to 60% of the subject’s body weight.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 11, 13-15, 17-19, 22-24, 26, and 28-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 recite(s) the new limitation(s) “the processor is configured to initiate the MRI scan when the load has been applied to the knee joint for a pre-determined period of time” in lines 15-16.  
The instant specification discloses the following:
“a processor coupled to the force sensor assembly and programmed to read information encoding the load being measured by the force sensor assembly, wherein an MRI scan of the knee joint is initiated only when a pre-determined load has been applied to the subject's knee joint for a pre-determined period of time such that the subject's knee joint is reproducibly monitored under the pre-determined load” (instant PGPUB ¶ 0004; original claim 1);

“a control unit in communication with the processor and configured to operate: (i) the gradient coils to generate the gradient pulses and (ii) the local coil assembly to acquire MRI signals emitted from the knee joint that encode MRI image when the pre-determined load has been applied for a pre-determined period of time” (instant PGPUB ¶ 0009; original claim 13);

“initiating the MRI scan comprises initiating an imaging sequence to highlight an MRI characteristic of the knee joint” (original claim 24).

While the instant specification discloses that an MRI scan is initiated when a pre-determined load has been applied to the subject's knee joint for a pre-determined period of time (passive language that does not describe who/what performs said initiating), the instant specification does not properly describe that the processor is configured to perform said initiation of the MRI scan when the load has been applied to the knee joint for a pre-determined period of time, or in other words, that said initiation of the MRI scan is specifically performed by the processor.  An MRI scan could also reasonably be initiated by a user in communication with the processor, and hence appears to be a separate unit from the processor.
In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter.
Claim(s) 2-7, 11-15, and 17 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.

Claim(s) 1 and 18 recite(s) the new limitation(s) “the load on the knee joint is restricted within a pre-determined range throughout the MRI scan” in claim 1, lines 17-18, and “the load is restricted within a pre-determined range throughout the MRI scan” in claim 18, lines 16-17.
The instant specification discloses the following:
“Notably, the threaded rod with ratchet was adjusted to apply an axial force (superior/inferior direction) equivalent to 50% body weight of the subject. Referring to FIG. 3B, the measured axial force initially reached 50% body weight (or about 300 N). As the ratchet was released, the measured axial force started to decay. After 2 minutes or so, the decay was noticeable but not detrimental. As illustrated, the reduction in measured force is less than 100N. The ratchet was adjusted again so that the measured axial force recovered back to 50% BW, and MRI scanning was started” (¶ 0054, Fig. 3B);

“In this feasibility study, the ratchet was manually operated and when the axial force was measured at 50% of BW, the ratchet was left alone and the measured axial force started to decay. Yet, this feasibility study demonstrated that the applied load can be largely maintained (<12% reduction on average) throughout the MRI scanning period” (¶ 0058).

Accordingly, the instant specification appears to make an observation that after releasing the ratchet, measured axial force decays or is reduced by less than 100 N (less than 33% of the original 300 N).  In another instance, the instant specification makes an observation that after leaving the ratchet alone, measured axial force or applied load is “largely” maintained (less than 12% reduction “on average”).  On one hand, the instant specification does not appear to properly describe any actual act of restricting or restriction of the measured axial force or applied load, since releasing or leaving alone the ratchet appears to be explicitly not performing an action.  What/who is performing said restricting?  If measured axial force drops to the bottom limit of the pre-determined range, is anything acting to restrict the measured axial force to remain within the pre-determined range?
Even assuming that releasing or leaving alone the ratchet may be considered an act of restricting, the instant specification does not appear to properly describe a pre-determined range within which the load is restricted.  A range between the original load and a 33% or 12% reduction of the original load appears to merely be a resulting range that is discovered or determined after the releasing or leaving alone of the ratchet occurs.  Such a range does not appear to be pre-determined.
In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter.
Claim(s) 2-7, 11, 13-15, 17, 19, 22-24, 26, and 28-29 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1 and 18.

Claim(s) 1-7, 11-15, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1
It is also unclear whether the limitation(s) “a main magnet of an MRI scanner” in line(s) 6 is/are referring to which of the following: “the main magnet of the MRI scanner” in line(s) 4; a new, distinct element; or otherwise.
It is further unclear whether later recitation(s) of “the main magnet” and “the MRI scanner” (e.g. claim 1, lines 11-12) is/are referring to claim 1, line 4, or claim 1, line 6.
For examination purposes, the limitation “the main magnet of the MRI scanner” in claim 1, line 4, will be read as “a main magnet of an MRI scanner” (as if referring to a new, distinct element); the limitation “a main magnet of an MRI scanner” in claim 1, line 6, will be read as “the main magnet of the MRI scanner (as if referring to claim 1, line 4); and the later recitation(s) of “the main magnet” and “the MRI scanner” will be interpreted as referring to claim 1, line 4.
Claim(s) 2-7, 11-15, and 17 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 1-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. (US 2002/0193683 - referred to as Danielsson) in view of Washburn et al. (US 2008/0027306 - referred to as Washburn) and Kaufman et al. (US 2011/0030698 - referred to as Kaufman) and Carter et al. (US 2006/0161087 - referred to as Carter’06).
Regarding claim(s) 1, Danielsson teaches a system (device, ¶ 0001-0002, Fig. 1) for securing and loading (¶ 0001, "for compression of the lower extremities") a knee joint (¶ 0024, "knee...joints") of a subject (¶ 0023, "patient") for reproducible magnetic resonance imaging (MRI) (¶ 0002, "for an adequate and reproducible examination of the lower extremities under load in connection with...magnetic 
a force sensor assembly (tension meters, ¶ 0025-0026, Fig. 1, #13: meter, ¶ 0027, Fig. 1, #13a) adapted to measure a load as applied on the knee joint of the subject (meters #13 #13a are adapted to sense the force to which ankle, knee and hip joints are subjected, ¶ 0024) when the force sensor assembly remains in direct contact with the subject's lower extremity (¶ 0027, "meter #13a sensing the force by which the foot presses upon the foot plate #7" such that meter #13a is in direct contact with the subject's foot), and wherein the load is measured (discussed above) in an MRI scanner (in a device for magnetic resonance tomography, ¶ 0023, “The patient provided with the device of the invention is placed upon a resting surface of a patient table being suitable for being introduced in a device for…magnetic resonance tomography … magnetic resonance tomography [is a] known unit[] and [is] subject of the present invention”); 
a mobile unit (foot plate, ¶ 0018-0022, Fig. 1, #7; tracks, ¶ 0019, Fig. 1, #10) comprising tracks (tracks #10 discussed above) configured to adjust a position of the force sensor assembly attached thereto (¶ 0019, "foot plate #7 is arranged to slide along a track #10 in the resting plate #3"); 
a stationary base (resting plate, ¶ 0016-0017, Fig. 1, #3, #3a, #3b; a resting surface of a patient table, ¶ 0023) on which the mobile unit and the force sensor assembly are located (¶ 0019, "foot plate #7 is arranged to slide along a track #10 in the resting plate #3"), the mobile unit translatable solely axially on the stationary base (foot plate #7 slides solely axially along track #10 in the resting plate #3, as shown in Fig. 1) such that the knee joint of the subject, as placed over the stationary base (subject's knee is placed over subsections #3a and #3b of resting plate #3, as shown in Fig. 1: ¶ 0016, "knee/leg arrangement #2 is comprises a resting plate #3 for the thigh and the lower part of the leg of a patient"), remains in a fixed location axially (subject's knee is held in position corresponding to pole #5 so that though the foot plate #7 slides, the knee remains over the firmly and non-slidable to a knee) inside the MRI scanner (in a device for magnetic resonance tomography, ¶ 0023); and 
a processor (computer, ¶ 0022) coupled to the force sensor assembly (¶ 0022, "The tension meters are preferably of an electronic type so that they can be attached to a computer...") and programmed to monitor the load being measured by the force sensor assembly (¶ 0022, "...for collecting data necessary to determine and document the conditions used," such that the computer observes or checks, i.e. monitors, the tension meter conditions used),
wherein an MRI scan of the knee joint is initiated when the load has been applied to the knee joint (¶ 0022 ¶ 0026, "cords or strings are strained to a predetermined value, and the patient is brought into the tomography apparatus to obtain the pictures wanted," wherein obtaining the MR pictures wanted involves initiating an MR scan) for a pre-determined period of time (once the predetermined value is reached, which takes a predetermined period of time, the patient is brought into the tomography apparatus to initiate an MR scan) and
wherein the load on the knee joint is restricted to a value (¶ 0025, “tension meters #13 may also be connected to a motor which affects the straining of the cords whereby a predetermined, adjusted value can be maintained as the tension meters control the motor”; ¶ 0024-0026, strain or tension of cords or strings #12 between waist arrangement #1 and foot plate #7 thereby applies a load to the knee: ¶ 0012, “knee can be examined during load”).
While Danielsson teaches that an MRI scan of the knee joint is initiated when the load has been applied to the knee joint for a pre-determined period of time, Danielsson does not explicitly teach that it is the processor that is configured to initiate the MRI scan.
In an analogous MRI field of endeavor, Washburn teaches that a processor (MRI system computer systems e.g. computer system #30 or system control #40, ¶ 0022-0023) is configured to initiate the MRI scan when a predefined event is detected (¶ 0019 ¶ 0021 ¶ 0023 ¶ 0026-0028, “automatic start mode or feature … when the MRI system detects a predefined event at block 324, the scan starts automatically at block 326 … the event may consist of an event followed by a predetermined time period or delay”; ¶ 0005, “there is a need for a system and method for initiating a diagnostic imaging scan automatically based on the detection of an event”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the system as taught by Danielsson to be the structure that is configured to initiate the MRI scan when the load has been applied to the knee joint for a pre-determined period of time, since a processor configured to initiate an MRI scan when a predefined event is detected was known in the art as taught by Washburn; since processors for providing system control to an MRI system are well known in the art; and since it has been held that automating a process, i.e. on a processor, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase efficiency.  The motivation would have been to automate the process of initiating the MRI scan based on a pre-condition in order to increase efficiency (Washburn, ¶ 0005), and there was reasonable expectation of success.
Further regarding claim(s) 1, while Danielsson teaches that the force assembly is placed, the load is measured, and the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially, Danielsson does not explicitly teach:
the force assembly is placed inside the main magnet of the MRI scanner;
the load is measured from inside a main magnet of an MRI scanner;
the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially inside the main magnet of
In an analogous knee positioning device for MRI field of endeavor, Kaufman teaches a system (knee positioning device, ¶ 0032, Fig. 3, #300; MRI system, ¶ 0019, Fig. 1, #5) for securing and loading a knee joint of a subject for reproducible magnetic resonance imaging (MRI) (¶ 0010 ¶ 0032, "for reducing the effect of intra- and inter-technologist variation on quantitative imaging scan measurements, such as MRI measurements, of joint anatomy"), the system comprising:
an assembly (ankle foot orthosis, ¶ 0034, Fig. 3, #316), the assembly is placed inside the main magnet of the MRI scanner (¶ 0032, "device #300...configured to extend lengthwise from a proximal end #303 through the bore of an MRI system #5, such as described above with respect to FIG. 1, to a distal end #304") and remains in direct contact with the subject's lower extremity (ankle foot orthosis #316 remains in direct contact with the subject's ankle and foot, which are lower extremities) inside a main magnet of an MRI scanner (¶ 0032, "device #300...configured to extend lengthwise from a proximal end #303 through the bore of an MRI system #5, such as described above with respect to FIG. 1, to a distal end #304"); 
a mobile unit (foot positioning device, ¶ 0034, Fig. 3, #306) comprising tracks (shown in first annotated Fig. 3 below) configured to adjust a position of the assembly attached thereto (¶ 0034, "components of the foot positioning device #306 can be moved to provide incremental changes in the anterior/posterior [transverse plane], medial/lateral [coronal plane], and superior/inferior [sagittal plane] positions of the patient's foot");
a stationary base (support platform, ¶ 0032, Fig. 3, #302; disposed on top of MRI patient table, ¶ 0032, Fig. 1, #41) on which the mobile unit and the force sensor assembly are located (foot positioning device #306 and ankle foot orthosis #316 are located on support platform #302, as shown in Fig. 3),
the knee joint of the subject, as placed over the stationary base (subject's knee is placed over support platform #302 through MRI knee coil #315), remains in a fixed location 
a processor (processor, ¶ 0019, Fig. 1, #16).

    PNG
    media_image1.png
    422
    907
    media_image1.png
    Greyscale

First Annotated Fig. 3 of Kaufman
Kaufman further discloses art recognized advantages of the force sensor assembly being placed inside the main magnet of the MRI scanner; the load being measured from inside a main magnet of an MRI scanner; and the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially inside the main magnet of the MRI scanner with reasonable expectation of success: "A knee positioning device allows quantitative measurements of knee characteristics to be repeated with consistency. This consistency in repeated measurements can reduce both intra- and inter-technologist variability" (¶ 0010).
Additionally, Danielsson teaches an MRI scanner (¶ 0023, “a device for…magnetic resonance tomography … magnetic resonance tomography [is a] known unit and are subject of the present invention” and ¶ 0026, “tomography apparatus to obtain the pictures wanted”: magnetic resonance tomography [MRT], ¶ 0001-0002 ¶ 0017 ¶ 0020 ¶ 0023 ¶ 0026) and that the system is suitable for use 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Danielsson such the force sensor assembly being placed inside the main magnet of the MRI scanner; the load being measured from inside a main magnet of an MRI scanner; and the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially inside the main magnet of the MRI scanner, since such arrangements were well known in the art as taught by Kaufman; and since Danielsson teaches that its system is suitable for use with an MRI scanner (discussed above) such that the force sensor assembly of Danielsson is MRI-compatible and could perform its function of measuring load from inside a main magnet of an MRI scanner.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. securing and loading a knee joint inside a main magnet of an MRI scanner) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow quantitative measurements of knee characteristics to be repeated with consistency and to reduce both intra- and inter-technologist variability (Kaufman, ¶ 0010), and there was reasonable expectation of success.
It is also noted that the limitations directed to “from inside a main magnet of an MRI scanner” and “inside the main magnet of the MRI scanner” are considered to be recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the 
Further regarding claim(s) 1, while Danielsson teaches a processor programmed to monitor the load being measured by the force sensor assembly, wherein the load on the knee joint is maintained, Danielsson does not explicitly teach a processor programmed to monitor the load being measured by the force sensor assembly throughout an MRI scan, wherein the load on the knee joint is restricted within a pre-determined range throughout the MRI scan.
Danielsson, in an analogous knee positioning device for MRI, does teach:
a processor coupled to the force sensor assembly and programmed to monitor the load being measured by the force sensor assembly (discussed above) during use (¶ 0022, "The tension meters are preferably of an electronic type so that they can be attached to a computer for collecting data necessary to determine and document the conditions used"); and
the system is suitable for use (¶ 0001-0002 ¶ 0017 ¶ 0020 ¶ 0023 ¶ 0026) with an MRI scanner (¶ 0023, “a device for…magnetic resonance tomography … magnetic resonance tomography [is a] known unit and are subject of the present invention” and ¶ 0026, “tomography apparatus to obtain the pictures wanted”: magnetic resonance tomography [MRT], ¶ 0001-0002 ¶ 0017 ¶ 0020 ¶ 0023 ¶ 0026) throughout an MRI scan (pictures, ¶ 0026, “the patient is brought into the tomography apparatus to obtain the pictures wanted,” and ¶ 0001, “medical imaging … examination using…magnetic resonance tomography”: magnetic resonance tomography [MRT], ¶ 0001-0002 ¶ 0017 ¶ 0020 ¶ 0023 ¶ 0026) of the knee joint that is initiated when a load has been applied to the subject’s knee joint for a pre-determined period of time (discussed above), wherein the pre-determined load on the knee joint is restricted to a value (¶ 0025, “tension  as the tension meters control the motor”).
One of ordinary skill in the art would have recognized that the pre-determined load could be maintained for an amount of time after the cords or strings are strained to a predetermined value and after the patient is brought into the tomography apparatus to obtain the pictures wanted (see Danielsson, ¶ 0025-0026), such that the pre-determined load is maintained throughout the pictures being obtained, i.e. throughout an MRI scan, such that these load conditions used and measured by the tension meters are determined and documented, i.e. monitored, by the computer throughout the pictures being obtained, i.e. throughout an MRI scan.  As a result, Danielsson at least implicitly teaches or suggests that the processor is programmed to monitor the load being measured by the force sensor assembly “throughout an MRI scan” and that the pre-determined load on the knee joint is maintained “throughout the MRI scan.”
In an analogous MRI imaging with compression field of endeavor, Carter’06 teaches a system (compression system, Figs. 1-9 and 13 and 15-17, #10 #110) for securing and loading a knee joint (¶ 0031 ¶ 0070) of a subject (patient, Fig. 13) for reproducible magnetic resonance imaging (MRI) (¶ 0085-0086), the system comprising:
a force sensor assembly (pressure plate, ¶ 0092, Fig. 15, #454; load cells, ¶ 0092, Fig. 15, #456; foot plate, ¶ 0034 ¶ 0092, Figs. 1-4 and 14-15, #120) adapted to measure a load as applied on the knee joint of the subject (¶ 0066 ¶ 0092, “load applied by the patient on pressure plate #454 is measured by the load cells #456 … an operator can easily determine the load applied to the patient by viewing display #460”; ¶ 0070 ¶ 0031, “compression system #110 can load or compress the spine, joints, such as the hip joint, knee joints, and ankles joints, and related soft tissue of a patient so that these areas of the patient are subject to substantially the same loads or forces that they would be subject to when the patient is in a normal standing, upright position”) when the force sensor assembly remains in direct contact with the subject’s lower extremity (¶ 0092, foot plate #120 … During operation, the patient places their feet against pressure plate #454”), and wherein the load is measured from inside (¶ 0010, “predictably, controllably, variably and accurately applies a pressure on the skeleton, joints, and spine of the patient during the imaging process”; ¶ 0069, “During imaging of the spine, the patient typically lays on an elongated radio frequency (RF) receiver #408 that is positioned on table #406. Load biasing assembly #112 is typically sized so that it can fit between the RF receiver #408 and the end of table #406”; ¶ 0075-0076, “after the compressive force is applied, the patient will continue to compress over a period of time during the diagnostic imaging … a processor senses the drop in load via the load sensor … compression load on the patient can be continuously and automatically adjusted during the imaging process”) a main magnet of an MRI scanner (MRI unit, ¶ 0068 ¶ 0094, Figs. 13 and 17, #400, including tubular imager, ¶ 0068-0069, Fig. 13, #402);
a processor (processor, ¶ 0076 ¶ 0092, Fig. 14, #458) coupled to the force sensor assembly (¶ 0092, “load cells #456 are electronically coupled with a processor #458”) and programmed to monitor the load being measured by the force sensor assembly (¶ 0092, “load applied by the patient on pressure plate #454 is measured by the load cells #456 and an average by the load cells #454 is determined by processor #458 and then displayed on display #460”; ¶ 0076, “a processor senses the drop in load via the load sensor”; ¶ 0117) throughout an MRI scan of the knee joint (¶ 0075-0076, “It is noted that after the compressive force is applied, the patient will continue to compress over a period of time during the diagnostic imaging … a processor senses the drop in load via the load sensor…As a result, the compression load on the patient can be continuously and automatically adjusted during the imaging process”), 
wherein the MRI scan is initiated when the load has been applied to the knee joint for a pre-determined period of time (¶ 0074, “footplate #120 is continued to be advanced until 
wherein the pre-determined load is restricted within a pre-determined range throughout the MRI scan (¶ 0096 ¶ 0115-0118 ¶ 0075-0076, “It is noted that after the compressive force is applied, the patient will continue to compress over a period of time during the diagnostic imaging … Significant drops in the compressive force can be undesirable in that the spine and other loaded areas will not reflect the desired loading … That is, even if the springs 210A-D are relaxed a small extent due to the continued compression of the patient, the majority of the resilient spring force is still being applied … a processor senses the drop in load via the load sensor…As a result, the compression load on the patient can be continuously and automatically adjusted during the imaging process,” thus actively restricting the compressive force or load within a pre-determined range, e.g. within a set drop amount from the desired level of compressive force that triggers the processor to increase the load back to the desired level, throughout the diagnostic imaging process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor coupled to the force sensor assembly and programmed to monitor the load being measured by the force sensor assembly of the system as taught by Danielsson to be programmed to monitor the load being measured by the force sensor assembly throughout an MRI scan, wherein the load on the knee joint is restricted within a pre-determined range throughout the MRI scan, since the implicit teaching or suggestion of monitoring during an MRI scan in Danielsson would have led one of ordinary skill in the art to make such modification(s); since the claimed system of Danielsson is capable of performing the intended use of monitoring the load being measured by the force sensor assembly throughout an MRI scan, wherein the load is restricted within a pre-determined range throughout the MRI scan; since monitoring a load being measured by a force sensor 
It is also noted that the limitations directed to “throughout an MRI scan” and “throughout the MRI scan” are considered to be recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the system of Danielsson (and Kaufman) and Carter’06 are capable of performing the function of monitoring the load being measured by the force sensor assembly throughout an MRI scan, wherein the pre-determined load on the knee joint is maintained throughout the MRI scan.

Regarding claim(s) 2
Danielsson further teaches that the mobile unit is connected to the stationary base operable to translate the mobile unit solely axially along the stationary base (discussed above in claim 1).
Danielsson does not explicitly teach that the mobile unit is connected to the stationary base by a threaded rod operable to translate the mobile unit solely axially within the main magnet and along the stationary base.
In an analogous MRI imaging with compression field of endeavor, Carter’06 teaches that the mobile unit (support assembly, ¶ 0034, Figs. 1-5, #136, including foot plate, ¶ 0034 ¶ 0092, Figs. 1-4 and 14-15, #120) is connected to the stationary base (base, Figs. 1-2 and 5-6, #122) by a threaded rod (threaded drive shaft, ¶ 0047-0049, Figs. 8-9, #214A #214B, included in spring loading assembly, ¶ 0047, Figs. 6-7, #168, and drive assembly, ¶ 0034, Fig. 9, #128) operable to translate the mobile unit solely axially within the main magnet and along the stationary base (support assembly #136 including footplate #120 translates solely along an axis along base #122, i.e. in the direction along the arrow labelled L1 in Fig. 1: ¶ 0049, “Drive shaft #214A is threaded into drive aperture #253A such that rotation of drive shaft #214A causes drive block #194A to selectively travel along the length of drive shaft #214A based on the direction of rotation,” ¶ 0053, “axially compressed,” ¶ 0034, “drive assembly #128 which selectively moves the support assembly #136 relative to base #122,” ¶ 0100, “a footplate or support assembly that is movably coupled with the base member”; ¶ 0010 ¶ 0068-0069 ¶ 0075-0076, Figs. 13 and 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile unit connected to the stationary base operable to translate the mobile unit solely axially along the stationary base as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 to be connected by a threaded rod, since a threaded rod operable to translate the mobile unit solely axially within the magnet and along the stationary base was known in the art as taught by Carter’06.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. connecting by a threaded rod) with no change in their respective 

Regarding claim(s) 3-4, Danielsson in view of Washburn and Kaufman and Carter’06 makes obvious all limitations of claim(s) 2, as discussed above.
Danielsson does not explicitly teach the following limitations:
the tracks are operable to adjust an anterior/posterior position or a medial/lateral position of the force sensor assembly.
the tracks include vertical tracks operable to adjust the anterior/posterior position of the force sensor assembly, and horizontal tracks operable to adjust the medial/lateral position of the force sensor assembly.  
In an analogous knee positioning device for MRI field of endeavor, Kaufman teaches the following limitations:
the tracks (shown in first/second annotated Fig. 3) are operable to adjust an anterior/posterior position or a medial/lateral position of the assembly (¶ 0034, "components of the foot positioning device #306 can be moved to provide incremental changes in the anterior/posterior [transverse plane], medial/lateral [coronal plane], and superior/inferior [sagittal plane] positions of the patient's foot," second annotated Fig. 3). 
the tracks include vertical tracks (shown in second annotated Fig. 3) operable to adjust the anterior/posterior position of the assembly (¶ 0034, "components of the foot positioning device #306 can be moved to provide incremental changes in the 

    PNG
    media_image2.png
    422
    907
    media_image2.png
    Greyscale

Second Annotated Fig. 3 of Kaufman
Kaufman further discloses art recognized advantages of the tracks being operable to adjust an anterior/posterior position or a medial/lateral position of the force sensor assembly, wherein the tracks include vertical tracks operable to adjust the anterior/posterior position of the force sensor assembly, and horizontal tracks operable to adjust the medial/lateral position of the force sensor assembly, with reasonable expectation of success: "Accordingly, the subject's foot may be moved (e.g., translated and/or rotated) to position the knee in a desired pose at the magnetic iso-center of the magnet. Remaining degrees of freedom of the device 300 can be individually positioned to a given subject's comfort" (¶ 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 such that the tracks are operable to adjust an anterior/posterior position or a , since such tracks including vertical tracks and horizontal tracks were well known in the art as taught by Kaufman.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. using tracks to adjust position) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to move the subject’s foot to position the knee in a desired pose at the magnetic iso-center of the magnet and to a given subject’s comfort (Kaufman, ¶ 0034), and there was reasonable expectation of success.

Regarding claim(s) 13-14, Danielsson in view of Washburn and Kaufman and Carter’06 makes obvious all limitations of claim(s) 1, as discussed above.
While Danielsson further teaches an MRI scanner (discussed above in claim 1: ¶ 0023, “a device for…magnetic resonance tomography … magnetic resonance tomography [is a] known unit and are subject of the present invention” and ¶ 0026, “tomography apparatus to obtain the pictures wanted”: magnetic resonance tomography [MRT], ¶ 0001-0002 ¶ 0017 ¶ 0020 ¶ 0023 ¶ 0026), Danielsson does not explicitly teach an MRI scanner, comprising:
a main magnet configured to generate a volume of magnetic field with field inhomogeneity below a defined threshold, the main magnet including a bore area sized to accommodate the stationary base on which a subject is placed to have the knee joint scanned; 
gradient coils configured to generate gradient pulses that provide perturbations to the volume of magnetic field such that MRI signals encoding an MRI image according to encoding information 
a control unit in communication with the processor and configured to operate: 
(i) the gradient coils to generate the gradient pulses and 
(ii) the local coil assembly to acquire the MRI signals emitted from the knee joint that encode the MRI image when the load has been applied for a pre-determined period of time.  
a radio-frequency (RF) coil in communication with the control unit and wherein the control unit is further configured to operate the RF coil to transmit RF pulses into the knee joint of the subject.
In an analogous knee positioning device for MRI  field of endeavor, Kaufman teaches an MRI scanner (MRI system #5 discussed above in claim 1), comprising:
a main magnet (magnet assembly, ¶ 0020, Fig. 1, #30) configured to generate a volume of magnetic field (¶ 0004, "human tissue is subjected to a uniform magnetic field [polarizing field B0]") with field inhomogeneity below a defined threshold (¶ 0004, "uniform magnetic field " and ¶ 0005, "the homogeneity of the magnetic field" wherein uniformity and homogeneity is/are inhomogeneity below a defined threshold), the main magnet including a bore area sized to accommodate the stationary base on which a subject is placed to have the knee joint scanned (¶ 0032, "support platform #302 that is configured to extend lengthwise from a proximal end #303 through the bore of an MRI system #5, such as described above with respect to FIG. 1");
gradient coils (gradient coil assembly, ¶ 0020, Fig. 1, #28) configured to generate gradient pulses that provide perturbations to the volume of magnetic field (¶ 0020, "gradient coils in assembly #28 to produce the magnetic field gradients Gx, Gy and Gz used for position encoding MR signals") such that MRI signals encoding an MRI image according to encoding information from the gradient pulses are emitted from the knee joint and are subsequently acquired (¶ 0021, "Responsive MR 
a control unit (workstation, ¶ 0019, Fig. 1, #10) in communication with the processor (¶ 0019, "workstation #10 includes a processor #16") and configured to operate (¶ 0020, "workstation #10 to operate a gradient system #24 and RF system #26"):
(i) the gradient coils to generate the gradient pulses (¶ 0020, "gradient system #24 that excites gradient coils in an assembly #28 to produce the magnetic field gradients Gx, Gy and Gz") and 
(ii) the local coil assembly to acquire the MRI signals emitted from the knee joint that encode the MRI image (¶ 0021, "Responsive MR signals detected by the RF coil #34 or a separate local coil [not shown in FIG. 1] are received by the RF system #26").
a radio-frequency (RF) coil (RF coil, ¶ 0021, Fig. 1, #34) in communication with the control unit (RF coil #34 is in communication with workstation #10 via RF system #26 and servers #18 #20 #22, as shown by arrows in Fig. 1) and wherein the control unit is further configured to operate the RF coil to transmit RF pulses into the knee joint of the subject (¶ 0020, "workstation #10 to operate...RF system #26"; ¶ 0021, "RF excitation waveforms are applied to the RF coil #34 by the RF system #26 to perform the prescribed magnetic resonance pulse sequence").
Kaufman further discloses art recognized advantages of the claimed MRI scanner with reasonable expectation of success: "MRI is a powerful tool for non-invasively evaluating OA [osteoarthritis] and joint pathology in-vivo. MRI studies of diarthrodial joints can evaluate qualitative measures of OA within a joint" (¶ 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 to further comprise the claimed MRI scanner, since such an MRI scanner was well known in the art as taught by Kaufman; and since Danielsson already teaches an MRI scanner.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. MRI scanning) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to non-invasively evaluate quantitative measures of OA and joint pathology in-vivo (Kaufman, ¶ 0008), and there was reasonable expectation of success.

Regarding claim(s) 15, Danielsson in view of Washburn and Kaufman and Carter’06 makes obvious all limitations of claim(s) 13, as discussed above.
Danielsson further teaches an analysis computer (computer, ¶ 0022, "for collecting data necessary to determine and document the conditions used," wherein determining necessary data is analysis) adapted to quantify strain (computer collects data necessary to determine the conditions used, including force/tension/strain applied to the knee by straining means measured by tension meters, as discussed in ¶ 0022).
Danielsson does not explicitly teach an analysis computer adapted to quantify, solely by analyzing MRI images of the knee joint, at least one of: a cartilage thickness, a cartilage volume, or a cartilage strain, wherein 
the analysis computer is adapted to analyze the MRI images of the knee joint from the same subject but from more than one time point.  
In an analogous knee positioning device for MRI field of endeavor, Kaufman teaches an analysis computer adapted to quantify, solely by analyzing MRI images of the knee joint (a quantitative property 
the analysis computer is adapted to analyze the MRI images of the knee joint from the same subject but from more than one time point (a quantitative property of the knee, such as joint space width JSW, is determined at step #412; slice profiles may be defined and a plurality of scans repeated over time [more than one time point] to determine JSW, Figs. 3 and 4, ¶ 0008 and ¶ 0035 and ¶ 0040).  
Kaufman further discloses art recognized advantages of an analysis computer adapted to quantify, solely by analyzing MRI images of the knee joint, at least one of: a cartilage thickness, a cartilage volume, or a cartilage strain, wherein the analysis computer is adapted to analyze the MRI images of the knee joint from the same subject but from more than one time point with reasonable expectation of success: "MRI is a powerful tool for non-invasively evaluating OA [osteoarthritis] and joint pathology in-vivo. MRI studies of diarthrodial joints can evaluate qualitative measures of OA within a joint. Examples of quantitative measures include minimum joint space width (JSW), cartilage volume, cartilage thickness, cartilage T.sub.2 values, and T.sub.1 values of cartilage in the presence of the contrast agent GD-DTPA" (¶ 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 to further comprise an analysis computer adapted to quantify, solely by analyzing MRI images of the knee joint, at least one of: a cartilage thickness, a cartilage volume, or a cartilage strain, wherein the analysis computer is adapted to analyze the MRI images of the knee joint from the same subject but from more than one time point, since such an analysis computer was well known in .

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. (US 2002/0193683 - referred to as Danielsson) in view of Washburn et al. (US 2008/0027306 - referred to as Washburn) and Kaufman et al. (US 2011/0030698 - referred to as Kaufman) and Carter et al. (US 2006/0161087 - referred to as Carter’06) as applied to claim(s) 2 above, and further in view of Keselman et al. (US 5,582,379 - referred to as Keselman).
Regarding claim(s) 5, Danielsson in view of Washburn and Kaufman and Carter’06 makes obvious all limitations of claim(s) 2, as discussed above, including the threaded rod.
Danielsson further teaches to displace the knee joint of the subject such that the load is being applied to the knee joint that result in a force acting across a foot and an ankle of the subject (foot plate #7 slides along plate to raise the knee to a position; the knee and foot plate positions subject the straining means #14 to foot, ankle and knee; Fig. 1; ¶ 0019 and ¶ 0024).
Danielsson does not explicitly teach a ratchet operable to actuate the threaded rod.
In an analogous lower extremity positioning field of endeavor, Keselman teaches a ratchet operable to actuate the threaded rod (ratchet mechanism #40, not numbered in Fig. 5, actuates support #12 of Fig. 6, including rod #81; col. 4, lines 19-28; col. 7, lines 36-42) operable to translate axially (threaded member #81 is a rod that allows axial translation #11 of a boot #10 attached to an operating 
Keselman further discloses art recognized advantages of a ratchet operable to actuate the threaded rod with reasonable expectation of success: “It is a further feature of the present invention that it provides a support system that can be easily adjusted or positioned quickly and by one person” (col. 3, lines 11-14).
Also, Carter’06, in an analogous MRI imaging with compression field of endeavor, teaches a cranked assembly operable to actuate the threaded rod (crank, ¶ 0058 ¶ 0060 ¶ 0063 ¶ 0096 ¶ 0117, Fig. 9, #315) or a geared system (¶ 0106, “Examples of drive assemblies and/or means for actuating the drive assembly can include motors, ceramic motors, pulley systems, pneumatic systems, hydraulic systems, direct drive systems, indirect drive systems, chain drive systems, worm gears, threaded gears, other gear assemblies, and the like as well as a crank assembly”; threaded gear, ¶ 0107) to displace the knee joint of the subject such that the load is being applied to the knee joint that result in a force acting across a foot and an ankle of the subject (¶ 0047-0049 ¶ 0058 ¶ 0061 ¶ 0074; ¶ 0070 ¶ 0031, “compression system #110 can load or compress the spine, joints, such as the hip joint, knee joints, and ankles joints, and related soft tissue of a patient so that these areas of the patient are subject to substantially the same loads or forces that they would be subject to when the patient is in a normal standing, upright position”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 and Keselman to further comprise a ratchet operable to actuate the threaded rod to displace the knee joint of the subject such that the pre-determined load is being applied to the knee joint that result in a force acting across a foot and an ankle of the subject, since a ratchet operable to actuate the threaded rod was well known in the art as taught by Keselman; and since a cranked assembly operable to actuate the threaded rod or a geared system to displace the knee joint of the subject 

Regarding claim(s) 6, Danielsson in view of Washburn and Kaufman and Carter’06 and Keselman makes obvious all limitations of claim(s) 5, as discussed above.
Danielsson further teaches the following limitations:
the force sensor assembly configured to measure the force as experienced by the foot and the ankle of the subject (¶ 0027, "meter #13a sensing the force by which the foot presses upon the foot plate #7");
the force experienced by the foot and the ankle (discussed above).
Danielsson does not explicitly teach a load cell configured to measure the force as experienced by the foot and the ankle of the subject.
In an analogous MRI imaging field of endeavor, Carter’06 teaches the following limitations:
the force sensor assembly comprises a load cell (load cells #456 discussed above in claim 1, which are connected to foot plate #120 discussed above in claim 1) configured to measure the force as experienced by the foot and the ankle of the subject (¶ 0092, “load applied by the patient on pressure plate #454 is measured by the load cells #456 … an operator can easily determine the load applied to the patient by viewing display #460”; load cells #456 are connected to foot plate #120; ¶ 0070 ¶ 0031, “compression system #110 can load or compress the spine, joints, such as knee joints, and ankles joints, and related soft tissue of a patient so that these areas of the patient are subject to substantially the same loads or forces that they would be subject to when the patient is in a normal standing, upright position”);
the force experienced by the foot and the ankle is being measured by the load cell (discussed above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force sensor assembly of the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 and Keselman to comprise a load cell configured to measure the force as experienced by the foot and the ankle of the subject, since a load cell and its function (e.g. measuring load) were well known in the art as taught by Carter’06; and since Carter’06 is suitable for use for reproducible (Carter’06, ¶ 0008-0010) MRI imaging (Carter’06, ¶ 0011 ¶ 0096 ¶ 0085-0086, “At least a majority of the components of the compression system #110 are typically made from nonmagnetic materials”).  One of ordinary skill in the art could have substituted a load cell for the tension meter, and the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to more directly and accurately measure force as experienced by the foot and the ankle of the subject and/or to easily determine load applied to the patient (Carter’06, ¶ 0092), and there was reasonable expectation of success.
Further regarding claim(s) 6, Danielsson does not explicitly teach an orthotic boot configured to support the foot and the ankle of the subject by holding stationary the foot and the ankle.
In an analogous knee positioning device for MRI field of endeavor, Kaufman teaches that the assembly comprises an orthotic boot (ankle foot orthosis #316 discussed above in claim 1) configured to support the foot and the ankle of the subject by holding stationary the foot and the ankle (ankle foot orthosis #316 is configured to support the subject's foot and ankle by holding the foot and ankle 
Kaufman further discloses art recognized advantages of an orthotic boot configured to support the foot and the ankle of the subject by holding stationary the foot and the ankle with reasonable expectation of success: "A knee positioning device allows quantitative measurements of knee characteristics to be repeated with consistency. This consistency in repeated measurements can reduce both intra- and inter-technologist variability" (¶ 0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force sensor assembly as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 and Keselman to comprise an orthotic boot configured to support the foot and the ankle of the subject by holding stationary the foot and the ankle, since such an orthotic boot was well known in the art as taught by Kaufman.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. supporting a foot and ankle with an orthotic boot) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow quantitative measurements of knee characteristics to be repeated with consistency and to reduce both intra- and inter-technologist variability (Kaufman, ¶ 0010), and there was reasonable expectation of success.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. (US 2002/0193683 - referred to as Danielsson) in view of Washburn et al. (US 2008/0027306 - referred to as Washburn) and Kaufman et al. (US 2011/0030698 - referred to as Kaufman) and Carter et al. (US 2006/0161087 - referred to as Carter’06) as applied to claim(s) 1 above, and further in view of the following reference referred to as Koff (NPL similar to Kaufman):


Regarding claim(s) 7, Danielsson in view of Washburn and Kaufman and Carter’06 makes obvious all limitations of claim(s) 1, as discussed above.
Danielsson does not explicitly teach the following limitations:
the stationary base comprises an opening suitable for mounting a local coil assembly; and wherein
the system further comprises the local coil assembly comprising 
a base, 
an aperture on the base, and 
coils outside of the aperture, wherein 
the aperture is sized and shaped to fit a knee joint of the subject, and wherein 
the base is sized and shaped to mate with the opening on the stationary base, wherein 
the local coil assembly is configured to receive MRI signals emitted from the knee joint of the subject, wherein 
the local coil assembly is further configured to transmit at least one of the RF pulses.  
In an analogous knee positioning device for MR imaging field of endeavor, Koff teaches the following limitations:
the stationary base comprises an opening suitable for mounting (pg. 1064, "the middle portion of the device has a hole cut to the dimensions of the underside of the knee coil") a local coil assembly (dedicated transmit-receive knee coil, pg. 1063 col. 1 and pg. 1064 col. 2, Fig. 3a); and wherein
the system further comprises the local coil assembly (dedicated transmit-receive knee coil discussed above) comprising 
a base (knee coil comprises a base, as shown in Fig. 3a), 
an aperture on the base (knee coil comprises an aperture on the base, as shown in Fig. 3a), and 
coils outside of the aperture (knee coil comprises coils outside of the aperture, as shown in Fig. 3a), wherein 
the aperture is sized and shaped to fit a knee joint of the subject (knee coil: pg. 1063 col. 2, "position the subject's knee within the knee coil"), and wherein 
the base is sized and shaped to mate with the opening on the stationary base (pg. 1064, "the middle portion of the device has a hole cut to the dimensions of the underside of the knee coil"), wherein 
the local coil assembly is configured to receive MRI signals emitted from the knee joint of the subject (transmit-receive knee coil), wherein 
the local coil assembly is further configured to transmit at least one of the RF pulses (transmit-receive knee coil).  
Koff further discloses art recognized advantages of the stationary base comprises an opening suitable for mounting a local coil assembly; and wherein the system further comprises the local coil assembly comprising a base, an aperture on the base, and coils outside of the aperture, wherein the aperture is sized and shaped to fit a knee joint of the subject, and wherein the base is sized and shaped to mate with the opening on the stationary base, wherein the local coil assembly is configured to receive MRI signals emitted from the knee joint of the subject, wherein the local coil assembly is further configured to transmit at least one of the RF pulses, with reasonable expectation of success: "The tightness of the fit of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 such that the stationary base comprises an opening suitable for mounting a local coil assembly; and wherein the system further comprises the local coil assembly comprising a base, an aperture on the base, and coils outside of the aperture, wherein the aperture is sized and shaped to fit a knee joint of the subject, and wherein the base is sized and shaped to mate with the opening on the stationary base, wherein the local coil assembly is configured to receive MRI signals emitted from the knee joint of the subject, wherein the local coil assembly is further configured to transmit at least one of the RF pulses, since such a stationary base and such a local coil assembly were known in the art as taught by Koff.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. mounting a local coil assembly on a stationary base) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to ensure that the knee coil is fixed in place and will not move in the positioning device during scanning (Koff, pg. 1064, col. 2), and there was reasonable expectation of success.
Further regarding claim(s) 7, Danielsson also does not explicitly teach to receive MRI signals emitted from the subject's knee joint in response to radio frequency (RF) pulses and gradient pulses applied in synchrony.
In an analogous knee positioning device for MR imaging field of endeavor, Kaufman teaches that to receive MRI signals emitted from the subject's knee joint in response to radio frequency (RF) pulses and gradient pulses applied in synchrony (¶ 0020-¶ 0021).
Kaufman further discloses art recognized advantages of receiving MRI signals emitted from the subject's knee joint in response to radio frequency (RF) pulses and gradient pulses applied in synchrony with reasonable expectation of success: "MRI is a powerful tool for non-invasively evaluating OA [osteoarthritis] and joint pathology in-vivo. MRI studies of diarthrodial joints can evaluate qualitative measures of OA within a joint" (¶ 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 to receive MRI signals emitted from the subject's knee joint in response to radio frequency (RF) pulses and gradient pulses applied in synchrony, since such an MRI process was well known in the art as taught by Kaufman.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. receiving MRI signals) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to non-invasively evaluate quantitative measures of OA and joint pathology in-vivo (Kaufman, ¶ 0008), and there was reasonable expectation of success.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. (US 2002/0193683 - referred to as Danielsson) in view of Washburn et al. (US 2008/0027306 - referred to as Washburn) and Kaufman et al. (US 2011/0030698 - referred to as Kaufman) and Carter et al. (US 2006/0161087 - referred to as Carter’06) as applied to claim(s) 1 above, and further in view of Carter et al. (US 2003/0131855 - referred to as Carter’03).
Regarding claim(s) 11
Danielsson further teaches the knee joint of the subject is being scanned (¶ 0002, "examination of the lower extremities … for the diagnosis of…preconditions for meniscus transplantations in the knee").
Danielsson does not explicitly teach a shoulder harness attached to the stationary base and adapted to be wrapped around a shoulder of the subject such that the subject's shoulder motion is restrained when the knee joint of the subject is being scanned.
In an analogous MRI imaging field of endeavor, Carter’03 teaches a shoulder harness (shoulder immobilizer, ¶ 0032, Figs. 1-4, #22) attached to the stationary base (patient resting surface, ¶ 0032, Figs. 1-4, #20: single rigid panel, ¶ 0034, Figs. 3-4, #38; or first rigid panel, ¶ 0034, Figs. 1-2, #34a) and adapted to be wrapped around a shoulder of the subject (¶ 0041, "shoulder and chest immobilizers #22, #24 are arranged around the shoulders and chest respectively") such that the subject's shoulder motion is restrained (shoulder immobilizer #22: ¶ 0041, "the shoulders and chest of the patient are secured to the patient resting surface #20") when the joint of the subject is being scanned (¶ 0012, "a patient's skeleton, joints and spine for imaging with either a conventional MRI unit, CT Scan unit, or x-ray unit"; ¶ 0017, “lower body of a patient to be diagnosed with…an MRI unit,” wherein the patient’s joints and lower body includes the knee joint of the patient: see Fig. 2 and knee immobilizers #28).
Carter’03 further discloses art recognized advantages of a shoulder harness attached to the stationary base and adapted to be wrapped around a shoulder of the subject such that the subject's shoulder motion is restrained when the knee joint of the subject is being scanned with reasonable expectation of success: "for the substantial immobilization of either a portion or substantially all of a patient's body during imaging with…a conventional MRI unit " (¶ 0010) and "for the positioning of a patient's skeleton, joints and spine for imaging with either a conventional MRI unit…which allow the skeleton, joints and spine of a patient to be readily and easily placed in an orientation which may assist in the diagnosis of injured or diseased areas of each the skeleton, joints and spine by applying substantially the same pressure on each as they would experience while the patient is sitting, standing or walking" (¶ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for MRI as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 to further comprise a shoulder harness attached to the stationary base and adapted to be wrapped around a shoulder of the subject such that the subject's shoulder motion is restrained when the knee joint of the subject is being scanned, since such a shoulder harness attached to a stationary base and adapted to be wrapped around a shoulder of a subject such that the subject's shoulder motion is restrained when the joint of the subject is being scanned was well known in the art as taught by Carter’03.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. immobilizing or restraining the shoulder) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to substantial immobilize either a portion or substantially all of a patient's body during imaging with a conventional MRI unit (Carter’03, ¶ 0010) and/or to allow the skeleton, joints and spine of a patient to be readily and easily placed in an orientation which may assist in the diagnosis of injured or diseased areas of each the skeleton, joints and spine by applying substantially the same pressure on each as they would experience while the patient is sitting, standing or walking (Carter’03, ¶ 0012) and/or to be readily and easily oriented for MRI imaging in a manner which predictably, controllably, variably and accurately applies a pressure on the skeleton, joints, and spine of the patient during the imaging process (Carter’03, ¶ 0013), and there was reasonable expectation of success.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2011/0030698 - referred to as Kaufman) in view of Washburn et al. (US 2008/0027306 - referred to as Washburn) and Kaufman et al. (US 2011/0030698 - referred to as Kaufman) and Carter et al. (US 2006/0161087 - referred to as Carter’06) as applied to claim(s) 15 above, and further in view of the following reference referred to as Stehling:
Stehling, Christoph, et al. Loading of the knee during 3.0 T MRI is associated with significantly increased medial meniscus extrusion in mild and moderate osteoarthritis [online]. European Journal of Radiology, August 2012 [retrieved on 2019-05-31], Vol. 81, No. 8, pp. 1839-1845. Retrieved from the Internet: <URL: https://www.sciencedirect. com/science/article/pii/S0720048X11005110?via%3Dihub> <DOI: 10.1016/j.ejrad.2011. 05.027>.

Regarding claim(s) 17, Danielsson in view of Washburn and Kaufman and Carter’06 makes obvious all limitations of claim(s) 15, as discussed above, including when the load has been applied to the knee joint for the pre-determined period of time.
Danielsson further teaches an analysis computer adapted to determine a strain (computer collects data necessary to determine the conditions used, including force/tension/strain applied to the knee by straining means measured by tension meters, as discussed in ¶ 0022) by comparing a first MRI image from the subject and a second MRI image from the subject (the knee is examined [imaged] during load at different degrees of flexion, such as 0 load or predetermined load, ¶ 0012 and ¶ 0026).  
Danielsson does not explicitly teach to determine a cartilage strain by comparing a first MRI image from the subject during one MRI scan when the knee joint is unloaded and a second MRI image from the subject during the same MRI scan when the pre-determined load is applied to the knee joint.
In an analogous MRI imaging of a loaded knee field of endeavor, Stehling teaches to determine cartilage quantitative properties (pg. 1840-1841, MR image analysis section, “For…cartilage…the changes of lesions [WORMS score], changes in signal, changes in shape were studied”) by comparing (pg. 1840-1841, MR image analysis section, “All MRI images of the knee obtained during loading and unloading were changes of knee structures such as menisci and ligaments during loading in subjects”) a first MRI image from the subject when the knee joint is unloaded and a second MRI image from the subject when the load is applied to the knee joint (pg. 1840, MR imaging section, “unloaded imaging, and loaded imaging at 50% body weight”).
Kaufman, in an analogous knee positioning device for MRI field of endeavor, also teaches cartilage quantitative properties (comparisons of MRI slices over time are used to determine quantitative knee properties, including those to do with cartilage, ¶ 0040).
Kaufman further discloses art recognized advantages of an analysis computer adapted to determine a cartilage strain by comparing a first MRI image from the subject when the knee joint is unloaded and a second MRI image from the subject when the load has been applied to the knee joint for the pre-determined period of time with reasonable expectation of success: "MRI is a powerful tool for non-invasively evaluating OA [osteoarthritis] and joint pathology in-vivo. MRI studies of diarthrodial joints can evaluate qualitative measures of OA within a joint" (¶ 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis computer of the system as made obvious by Danielsson in view of Washburn and Kaufman and Carter’06 to be adapted to determine a cartilage strain by comparing a first MRI image from the subject when the knee joint is unloaded and a second MRI image from the subject when the load has been applied to the knee joint for the pre-determined period of time, since analysis of cartilage quantitative properties was well known in the art as taught by Stehling and Kaufman; and since it has been held that automating a process, i.e. on an analysis computer, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase efficiency.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. analyzing cartilage quantitative properties) with no change in their respective functions, .

Claim(s) 18, 22-24, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2011/0030698 - referred to as Kaufman) in view of Carter et al. (US 2006/0161087 - referred to as Carter’06).
Regarding claim(s) 18, Kaufman teaches a method for performing an magnetic resonance imaging (MRI) scan (process for measuring a property of knee using MRI, ¶ 0036, Fig. 4, #400), the method comprising: placing a subject on a stationary base (support platform #302 disposed on top of MRI patient table #41 discussed above in claim 1) by: 
securing a knee joint of a subject into an aperture of a local coil assembly (position a knee of a leg of a subject with a MRI local coil apparatus, ¶ 0036 Fig. 4, #402) such that the knee joint is restrained from motion  (padding around the knee controls potential motion at step #402, ¶ 0036 ¶ 0033, Fig. 4) while the subject rests on the stationary base throughout the MRI scan inside a main magnet of an MRI scanner (subject lies in position on table #41 within the main magnetic bore; the method of Fig. 4 is accomplished within the bore of Fig. 1, Abstract and ¶ 0032 and ¶ 0036), the local coil assembly mated with an opening on the stationary base (local coil #315 of Fig. 3 is mated into the table [base] #41 of Fig. 1 to accomplish the method of Fig. 4, ¶ 0036 ¶ 0033);
configuring a mobile unit (foot positioning device, ¶ 0034, Fig. 3, #306) that is translatable solely axially (see attachment mechanism and line of pegs on the right side of Fig. 3, such that the entirety of foot positioning device #306 is translatable solely axially on support platform #302 disposed on top of MRI patient table #41) on the stationary base (support platform, ¶ 0032, Fig. 3, #302; disposed on top of MRI patient table, ¶ 0032, Fig. 1, #41) to adjust a position of the assembly, wherein the assembly is placed inside the main magnet of the MRI scanner (¶ 0032, "device #300...configured to extend lengthwise from a proximal end #303 through the bore of an MRI system #5, such as described above with respect to FIG. 1, to a distal end #304");
the knee joint of the subject is secured (discussed above) to receive the MRI scan (conduct MRI scan of the knee, ¶ 0039 ¶ 0042, Fig. 4, #410 #416).
Kaufman does not explicitly teach the following limitations:
a force sensor assembly, wherein the force sensor assembly is configured to monitor a load as being applied on the knee joint of the subject; and 
maintaining the load on the knee joint of the subject while the knee joint of the subject is secured to receive the MRI scan; and
initiating the MRI scan of the knee joint when a pre-determined period of time has elapsed after application of the load, wherein the load is restricted within a pre-determined range throughout the MRI scan.
In an analogous MRI imaging with compression field of endeavor, Carter’06 teaches the following limitations:
a force sensor assembly (pressure plate #454; load cells #456; foot plate #120; processor #458 each of which is discussed above in claim 1), wherein the force sensor assembly is configured to monitor a load as being applied on the knee joint of the subject (¶ 0066 ¶ 0092, “load applied by the patient on pressure plate #454 is measured by the load cells #456 and an average by the load knee joints, and ankles joints, and related soft tissue of a patient so that these areas of the patient are subject to substantially the same loads or forces that they would be subject to when the patient is in a normal standing, upright position”); and 
maintaining the load on the knee joint of the subject (¶ 0096 ¶ 0115-0118 ¶ 0075-0076, “By using springs 210A-D to produce a resilient force against the support assembly 136, the amount of compression force on the patient lost due to the continued compressing of the patient is minimized … various control systems can be used to continually maintain the desired load on the patient…As a result, the compression load on the patient can be continuously and automatically adjusted during the imaging process”) while the knee joint of the subject is secured (¶ 0037-0038 ¶ 0070 ¶ 0095 ¶ 0108) to receive the MRI scan (diagnostic imaging, including producing internal images using magnetic resonance imaging, ¶ 0032 ¶ 0074, via e.g. MRI unit #400 discussed above in claim 1: ¶ 0075-0076, “It is noted that after the compressive force is applied, the patient will continue to compress over a period of time during the diagnostic imaging”); and
initiating the MRI scan of the knee joint when a pre-determined period of time has elapsed after application of the load (¶ 0074, “footplate #120 is continued to be advanced until the desired compressive force is applied … Under this applied load, the patient is then subject to diagnostic imaging”), wherein the load is restricted within a pre-determined range throughout the MRI scan (¶ 0075-0076, “It is noted that after the compressive force is applied, the patient will continue to compress over a period of time during the diagnostic imaging … Significant drops in the compressive force can be undesirable in that the spine and other loaded areas will not reflect the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Kaufman to comprise placing a subject on a stationary base by configuring a mobile unit that is translatable solely axially on the stationary base to adjust a position of a force sensor assembly, wherein the force sensor assembly is configured to monitor a load as being applied on the knee joint of the subject when the force sensor assembly is placed inside the main magnet of the MRI scanner; maintaining the load on the knee joint of the subject while the knee joint of the subject is secured to receive the MRI scan; and initiating the MRI scan of the knee joint when a pre-determined period of time has elapsed after application of the load, wherein the load is restricted within a pre-determined range throughout the MRI scan, since such steps were known in the art as taught by Carter’06.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. monitoring and maintaining a loaded knee joint) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to enable predictably and controllably exerting and maintaining pressure on the patient’s skeleton, joints and spine during imaging procedures (Carter’06, ¶ 0008) and/or to allow quantitative measurements of knee characteristics to be repeated with consistency and to reduce both intra- and inter-technologist variability (Kaufman, ¶ 0010), and there was reasonable expectation of success.

Regarding claim(s) 22-24, 26, and 29, Kaufman in view of Carter’06 makes obvious all limitations of claim(s) 18, as discussed above.
Kaufman further teaches the following limitations:
sliding the subject on the stationary base into the main magnet of the MRI scanner (patient positioning system #40 moves the patient to desired positions by translating table [base] #41 into the main magnet, ¶ 0024, Fig. 1) such that the knee joint of the subject is placed into a volume of magnetic field generated by the main magnet (patient positioning system #40 places the knee joint within the field generated by the main magnet #30 of an MRI system) with field inhomogeneity below a defined threshold (a typical MRI system exploits a T2 constant that depends on the homogeneity of the magnetic field [inhomogeneity below a threshold]: ¶ 0004, "uniform magnetic field " and ¶ 0005, "the homogeneity of the magnetic field" wherein uniformity and homogeneity is/are inhomogeneity below a defined threshold).
administering an injection of a contrast agent into the subject to facilitate delineation of the knee joint from an MRI image of the subject obtained from the MRI scanner (¶ 0040, "in the presence of the contrast agent, such as gadolinium diethylenetriamine pentaacetic acid [Gd-DTPA], that employs 2D or 3D MRI images," wherein Gd-DTPA facilitates delineation of the knee joint from 2D or 3D MRI images of the subject obtained from MRI system #5).
initiating the MRI scan comprises initiating an imaging sequence to highlight an MRI characteristic of the knee joint (an MRI image of the knee is initiated at step #410 in order to analyse a property of the knee at step #412; Figs. 1 and 4, ¶ 0039-0040), wherein the MRI characteristic includes at least one of: a T2 parameter (a cartilage T2 value is measured, ¶ 0040, Figs. 1 and 4, claim 19), a T1 parameter (a cartilage T1 value in the presence of gadolinium is measured, ¶ 0040, Figs. 1 and 
analyzing a first MRI image of the subject obtained at a first time point (a first MRI is performed at step #410, ¶ 0008 and ¶ 0039, Figs. 3-4) to determine a quantitative biomarker parameter (a quantitative property of the knee, such as joint space width (JSW), is determined at step #412, ¶ 0008 and ¶ 0040, Figs. 3-4), wherein the quantitative biomarker parameter includes at least one of: a cartilage thickness (a quantitative property of the knee, such as cartilage thickness, is determined at step #412, ¶ 0008 and ¶ 0040, Figs. 3-4), a cartilage volume (a quantitative property of the knee, such as cartilage volume, is determined at step #412, ¶ 0008 and ¶ 0040, Figs. 3-4), or a cartilage strain.
analyzing a second MRI image of the subject obtained at a second time point to determine the quantitative biomarker parameter (a quantitative property of the knee, such as joint space width JSW, is determined at step #412; slice profiles may be defined and a plurality of scans repeated over time to determine JSW, ¶ 0008 and ¶ 0035 and ¶ 0040, Figs. 3-4), and determining a rate of change for the quantitative biomarker parameter by comparing the quantitative biomarker parameter determined at the first time point with the quantitative biomarker parameter determined at the second time point (slice profiles may be defined and a plurality of scan repeated over time to determine JSW by observing [comparing] changes in minimum JSW over time, ¶ 0008 and ¶ 0035, Figs. 3-4).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2011/0030698 - referred to as Kaufman) in view of Carter et al. (US 2006/0161087 - referred to as Carter’06) as applied to claim(s) 18 above, and further in view of Keselman et al. (US 5,582,379 - referred to as Keselman).
Regarding claim(s) 19, Kaufman in view of Carter’06 makes obvious all limitations of claim(s) 18, as discussed above, including maintaining the load on the knee joint of the subject and monitoring the force experienced by the foot and ankle.
Kaufman further teaches using an orthotic boot (ankle foot orthosis #316 discussed above in claim 1) to support the foot and ankle of the subject by holding stationary the foot and the ankle (ankle foot orthosis #316 is configured to support the subject's foot and ankle by holding the foot and ankle stationary, as shown in Fig. 3: ¶ 0034, “ankle foot orthosis #316…to secure the subject's foot”; ¶ 0038, “ankle joint positioned in the ankle foot orthosis”).
Kaufman does not explicitly teach using a ratchet system to displace the knee joint of the subject such that the load is applied to the knee joint which result in a force acting across a foot and an ankle of the subject.
In an analogous lower extremity positioning field of endeavor, Keselman teaches using a ratchet system operable to actuate a threaded rod (ratchet mechanism #40, not numbered in Fig. 5, actuates support #12 of Fig. 6, including rod #81; col. 4, lines 19-28; col. 7, lines 36-42) operable to translate axially (threaded member #81 is a rod that allows axial translation #11 of a boot #10 attached to an operating room table #14; Fig. 6 shows the system attached to the table of Fig. 5; col. 4, lines 19-28; col. 7, lines 36-42).
Keselman further discloses art recognized advantages of using a ratchet system operable to actuate the threaded rod to displace the knee joint of the subject such that the load is applied to the knee joint which result in a force acting across a foot and an ankle of the subject with reasonable expectation of success: “It is a further feature of the present invention that it provides a support system that can be easily adjusted or positioned quickly and by one person” (col. 3, lines 11-14).
Also, Carter’06, in an analogous MRI imaging with compression field of endeavor, teaches that maintaining the load on the knee joint of the subject (discussed above in claim 18) comprises using a knee joints, and ankles joints, and related soft tissue of a patient so that these areas of the patient are subject to substantially the same loads or forces that they would be subject to when the patient is in a normal standing, upright position”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Kaufman in view of Carter’06 to use a ratchet system to displace the knee joint of the subject such that the load is applied to the knee joint which result in a force acting across a foot and an ankle of the subject
Further regarding claim(s) 19, Kaufman also does not explicitly teach using the force sensor assembly to measure the force as approximately half the subject's body weight when the subject is placed inside the main magnet for the MRI scan.
In an analogous MRI imaging with compression field of endeavor, Carter’06 teaches using the force sensor assembly to measure the force (discussed above in claims 1 and 18) as approximately half the subject’s body weight when the subject is placed inside the main magnet for the MRI scan (¶ 0074, “the compressive load applied to the patient is typically in a range between about 40% to about 60% of the patient's weight and is preferably between about 45% to about 55% of the patient weight. Under this applied load, the patient is then subject to diagnostic imaging”).
Carter’06 further discloses art recognized advantages of using the force sensor assembly to measure the force as approximately half the subject's body weight when the subject is placed inside the main magnet for the MRI scan with reasonable expectation of success: “compression system #110 can load or compress the spine, joints, such as the hip joint, knee joints, and ankles joints, and related soft tissue of a patient so that these[] areas of the patient are subject to substantially the same loads or forces that they would be subject to when the patient is in a normal standing, upright position” (¶ 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Kaufman in view of Carter’06 to use the force sensor assembly to measure the force as approximately half the subject's body weight when the subject is placed inside the main magnet for the MRI scan, since applying a force of approximately half the subject's body weight [see Claim Interpretation section above] when the subject is placed inside the main magnet for the MRI scan was well known in the art as taught by  Carter’06.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. applying half body weight of load, ensuring desired load is applied via a sensor) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art .

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2011/0030698 - referred to as Kaufman) in view of Carter et al. (US 2006/0161087 - referred to as Carter’06) as applied to claim(s) 26 above, and further in view of Stehling.
Regarding claim(s) 28, Kaufman in view of Carter’06 makes obvious all limitations of claim(s) 26, as discussed above.
Kaufman further teaches comparing MRI images obtained from the subject and MRI images obtained from the subject (comparisons of MRI slices over time are used to determine quantitative knee properties the comparisons are defined along an axis-of-interest in the patient and repeated over time using similar position and rotation settings during one or more MRI scans, ¶ 0035).
Kaufman does not explicitly teach scanning when the knee joint is unloaded and when the load is applied to and maintained at the knee joint.
In an analogous MRI imaging of a loaded knee field of endeavor, Stehling teaches comparing MRI images (pg. 1840-1841, MR image analysis section, “All MRI images of the knee obtained during loading and unloading were evaluated … The changes between unloading and loading conditions were assessed”; pg. 1840, Introduction, “to determine morphological changes of knee structures such as menisci and ligaments during loading
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Kaufman in view of Carter’06 to scan when the knee joint is unloaded and when the load is applied to and maintained at the knee joint as claimed, since such scanning was well known in the art as taught by Stehling and Danielsson.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. unloading and loading) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to have a baseline scan for more accurate analysis (Kaufman, ¶ 0035) and/or to simulate a knee’s response to normal weight bearing to diagnose or monitor osteoarthritis (Stehling, pg. 1845, Conclusion section, “in vivo loading may be a valuable tool to evaluate tissue degeneration in the evolution of OA”), and there was reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 05 January 2021 with respect to Drawings, Claim Objections, and Rejections under 35 USC § 112 have been fully considered and are persuasive.
The objection(s) to the Drawings has/have been withdrawn in view of the applicant’s arguments on page(s) 8 that updated drawing(s) is/are filed.  However, see the above Specification objection regarding a change made in the specification amendments filed 13 December 2019 but not in that filed 05 January 2021.
The objection(s) to claim(s) 2, 15, and 18 has/have been withdrawn in view of the applicant’s arguments on page(s) 8 that claim amendments were filed 05 January 2021.
The rejection(s) of claim(s) 17 and 28 under 35 U.S.C. 112(b) is/are withdrawn in view of applicant’s arguments on page(s) 9 that claim amendments were filed 05 January 2021.  However, new ground(s) of rejection(s) under 35 U.S.C. 112 necessitated by amendments are presented above.
Applicant's arguments filed 05 January 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 9-13 regarding claim(s) 1 that the cited reference(s, alone or combined, fail to teach or fairly suggest the salient features of claim 1, including:
... a mobile unit comprising tracks configured to adjust a position of the force sensor assembly attached thereto, ... the mobile unit translatable solely axially on the stationary base such that the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially inside the main magnet of the MRI scanner; and 
a processor coupled to the force sensor assembly and programmed to monitor the load being measured by the force sensor assembly throughout an MRI scan of the knee joint, wherein the processor is configured to initiate the MRI scan when the load has been applied to the subject's knee joint for a pre-determined period of time, and wherein the load on the knee joint is restricted within a pre-determined range throughout the MRI scan.

In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present combination of teachings from Danielsson and Washburn and Kaufman and Carter’06 being used in the current rejection in view of the new ground of rejection necessitated by amendments.  See the above rejection(s) for specific citations and interpretations of the prior art.
With respect to applicant arguing on page(s) 10 that Danielsson does not disclose the recited mobile unit that is “translatable solely axially on the stationary base such that the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially inside the main magnet of the MRI scanner” and pointing to ¶ 0019 of Danielsson with emphasis added on portions discussing the knee being raised in a bent position, the examiner respectfully notes that the term “axially” has been interpreted as referring to “in the direction of, on, or along an axis.”  Because the claim does not specify which axis or require any particular axial direction, the term “axially” is used twice in the claim, and the first instance of “axially” refers to a left-right axial direction along which the mobile unit is translatable, the examiner has interpreted that the second instance of “axially” may also refer to a left-right axial direction, rather than an up-down axial direction.  See arrow in instant Fig. 2B that appears to indicate the axial direction.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to applicant arguing on page(s) 10-11 that Kaufman does not disclose the recited mobile unit that is “translatable solely axially on the stationary base such that the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially inside the main magnet of the MRI scanner” and pointing to ¶ 0034 of Kaufman with emphasis added on a portion discussing moving the foot to position the knee, the examiner respectfully notes that Kaufman is not relied upon to teach this feature for claim(s) 1.  Moreover, simply because Kaufman teaches adjusting (see claim language that requires adjustment) does not mean that the system of Kaufman is not also capable of allowing the knee joint to remain in a fixed location axially once the knee joint is adjusted/positioned.  See, e.g., Kaufman ¶ 0033, “the knee is fixed in a selected location and will not move significantly during scanning”.
Applicant’s additional arguments on page(s) 13 regarding claim(s) 2-7, 11, 13-15, 17-19, 22-24, 26, and 28-29  merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 1.  These arguments are also not persuasive, because independent claim(s) 1 stand(s) rejected, as discussed above.
It is noted that the limitation “the load is restricted within a pre-determined range throughout the MRI scan” in claim 1 does not specify what structural element of the claimed system performs said restricting.  The limitation may be interpreted as an intended use or result recitation, and typically no patentable distinction is made by an intended use or result unless some structural difference is imposed 
It is also noted that while claim 18 recites “maintaining the load on the knee joint of the subject while the knee joint of the subject is secured to receive the MRI scan,” claim 18 does not necessarily require maintaining of the load on the knee joint of the subject to be “throughout the MRI scan.”  For instance, a teaching that the load on the knee joint of the subject is maintained while the knee joint of the subject is secured in preparation to receive the MRI scan reads on the claim limitation as presently recited.
Claim 18 also does not require that the knee joint of the subject, as placed over the stationary base, remains in a fixed location axially inside the main magnet of the MRI scanner.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1 and 11, Washburn’2009 (US 2009/0234218) also teaches that the processor is configured to initiate the MRI scan when a predefined event is detected (¶ 0023, “an automatic start mode that enables a scan to be initiated automatically based on the detection of an event. The automatic start mode (or auto start) for a scan may be selected and configured using the input device and display in the scan room. When the automatic start feature is enabled, the scan starts automatically when the MRI system detects a predefined event”).

Regarding claim(s) 1 and 11, Stebbins et al. (US 2013/0123610) teaches a system (displacement system, ¶ 0044, Fig. 1, #100, including external master actuator subsystem #100A and MRI-compatible slave subsystem #100B) for securing and loading a knee joint of a subject (subject, ¶ 0046, Figs. 1-2, #92) for reproducible magnetic resonance imaging (MRI), the system comprising: 
a force sensor assembly (pressure transducer, ¶ 0051, Fig. 1, #111) adapted to measure a load as applied on the knee joint of the subject (¶ 0051, “load applied to the foot is measured via a pressure transducer #111,” wherein load applied to the foot is propagated to be applied to the knee joint);
a mobile unit comprising tracks (rails, ¶ 0047, Fig. 3, #142); 
a stationary base (support fixture, Figs. 2-3, #140, including backrest, Fig. 3, #144);
a processor (computer, Fig. 1, #101; MRI scanner, Figs. 1-2, #90) programmed to monitor the load during an MRI scan of the knee joint (¶ 0058, “The MRI scanner is configured to obtain image data…while monitoring the force or loading applied to the anatomical member”), 
Claim(s) 11: a shoulder harness attached to the stationary base and adapted to be wrapped around a shoulder of the subject such that the subject’s shoulder motion is restrained (¶ 0050, “To further minimize motion during testing, in the current embodiment, the subject's torso is also held in place with adjustable straps (not shown) that extend over the shoulders…of the subject and connect to the backrest #144”) when the knee joint of the subject is being scanned (as shown in Fig. 2).

Regarding claim(s) 11, Carter’06 (US 2006/0161087 - relied upon above) teaches a shoulder harness attached to the stationary base and adapted to be wrapped around a shoulder of the subject such that the subject’s shoulder motion is restrained (restraints, ¶ 0095, Fig. 17, #472: ¶ 0095, “restraints 472 comprise straps that can pass over the shoulders of the patient”) when the knee joint of the subject is being scanned.

Regarding claim(s) 1, Carter’03 (US 2003/0131855 - relied upon above) teaches a system for securing and loading a knee joint (¶ 0016, “an apparatus for the immobilization of a patient and compression of a patient's skeleton, joints and spine during imaging with either an MRI unit”) of a subject (patient, Fig. 2) for reproducible magnetic resonance imaging (MRI) (¶ 0046-0047, “to consistently exert a predictable, controllable and variable pressure on a patient's skeleton, joints and spine”; ¶ 0004, “The present invention relates to a device for diagnostic purposes for use with imaging technologies such as Magnetic Resonance Imaging [“MRI”]”), the system comprising: 
a force sensor assembly (first and second integrated pressure scales, ¶ 0042, Fig. 4, #52a #52b); 
a stationary base (patient resting surface, Figs. 1-4, #20);
wherein the MRI scan that is initiated when a pre-determined load has been applied to the knee joint for a pre-determined period of time (¶ 0042, “If the desired immobilization is realized, the patient is then introduced into the MRI unit, CT Scan unit or x-ray unit … When the desired compression has been achieved, and the patient's leg or legs are fully extended, in order to precisely maintain the desired pressure the patient's knee(s) and lower leg(s) are secured to the second end of the patient resting surface #20 with the respective knee immobilizers #28, and lower leg immobilizers #30 each of which pass through corresponding immobilizer slots #62 located in the patient resting surface #20. The patient is then introduced into the MRI unit”) and 
wherein the pre-determined load on the knee joint is maintained (¶ 0042, “to precisely maintain the desired pressure the patient's knee(s) and lower leg(s) are secured to the second end of the patient resting surface #20”) during the MRI scan (¶ 0042, “patient is then introduced into the MRI unit”).

Regarding claim(s) 1, Salminen (US 6,499,484 - previously relied upon), in an analogous knee positioning device for MRI field of endeavor, teaches to monitor the load (col. 4, lines 52-55, “adds pressure to diagonally opposite pneumatic devices #84a and #100b or #84b and #100a with a hand pump #103 while monitoring the pressure on an attached meter #104”; col. 2, lines 38-39, “advantage of the present invention is that it allows the force applied to be read numerically”) being measured by the force sensor assembly (attached meter, col. 4, line 55, #104) during an .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793